Per Curiam.
The petitioner, Gary C. Westerhoff, has appealed from the judgment of the district court in a proceeding for the dissolution of a marriage. All of the assignments of error relate only to the division or distribution of property and indebtedness made by the trial court.
The division of property in marriage dissolution cases is a matter initially entrusted to the discretion of the trial court. On appeal, the judgment of the trial court is reviewed de novo on the record and will be affirmed in the absence of an abuse of discretion. Keim v. Keim, 228 Neb. 684, 424 N.W.2d 112 (1988). See, also, Hamm v. Hamm, 228 Neb. 294, 422 N.W.2d 336 (1988).
From our review of the record de novo, we find no abuse of discretion by the trial court in the division of property that was made.
The judgment is, therefore, affirmed.
The respondent is allowed the sum of $1,000 for the services of her attorney in this court.
Affirmed.